923 F.2d 848Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David FELTON, Plaintiff-Appellant,v.John PATSEAVOURAS, Earl D. Beshears, Melvin C. Creecy,Defendants-Appellees.
No. 89-7705.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1990.Decided Jan. 17, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-87-694-CRT)
David Felton, appellant pro se.
Sylvia Hargett Thibaut, Assistant Attorney General, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before CHAPMAN, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
David Felton appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny Felton's motion for appointment of counsel and affirm on the reasoning of the district court.  Felton v. Patseavouras, CA-87-694-CRT (E.D.N.C. June 28, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.